*338The Supreme Court affirmed the judgment of the Common Ipieas on March 2d, 1885, in the following opinion:
Per Curiam.
The amendment was properly allowed. The affidavit of defense made by the plaintiffs in error shows they understood the note was executed under circumstances which made the amendment just and proper. The note was payable to the son as attorney, and the plaintiffs well knew who his principal Was. They were therefore not surprised by the amendment. It follows there was no error in the rejection of the witness, and in instructing the jury to return a verdict in favor of the .plaintiff below.
Judgment affirmed.